 Case 3:19-cv-00991-L-BK Document 24 Filed 08/13/20                    Page 1 of 2 PageID 144



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

MICHAEL DESHUN HOLLAND, JR,                       §
                                                  §
                 Petitioner,                      §
v.                                                §    Civil Action No. 3:19-CV-991-L-BK
                                                  §       Criminal No. 3:16-CR-116-L-1
UNITED STATES OF AMERICA,                         §
                                                  §
                 Respondent.                      §

                                              ORDER

       The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 23) was entered on June 23, 2020, recommending that the court grant Petitioner’s

Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255 motion in part.

Specifically, the Report recommends, in light of the Supreme Court’s opinion in United States v.

Davis, 139 S. Ct. 2319 (2019), that the court grant Petitioner’s request to vacate his conviction under

18 U.S.C. § 924(c) (Count Four) and resentence him on the remaining count of conviction,

Conspiracy to Interfere with Commerce by Robbery in violation of 18 U.S.C. § 1951(a) (Count

One). The Report also recommends that the court dismiss as moot or, alternatively, as untimely,

Petitioner’s remaining claims. No objections to the Report were filed.

       Having considered Petitioner’s motion, the file, record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court grants Petitioner’s Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. § 2255, to the extent Petitioner’s sentence under Count Four of

the Indictment, charging him with Using, Carrying, Brandishing, and Discharging a Firearm During

and In Relation To a Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A)(iii) is vacated and

Order – Page 1
 Case 3:19-cv-00991-L-BK Document 24 Filed 08/13/20                 Page 2 of 2 PageID 145



he will be resentenced on the remaining count of conviction, Conspiracy to Interfere with Commerce

by Robbery in violation of 18 U.S.C. § 1951(a) (Count One). In all other respects, Petitioner’s

motion and remaining claims are denied and dismissed as moot or untimely. By separate order,

the court will schedule a sentencing hearing to resentence Petitioner on Count One.

       It is so ordered this 12th day of August, 2020.



                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
